Case: 13-13577   Date Filed: 08/19/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13577
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:12-cr-00039-HL-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

OTTO G. PENA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 19, 2014)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13577     Date Filed: 08/19/2014   Page: 2 of 2


      Martin J. Vogelbaum, appointed counsel for Otto Pena in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pena’s conviction and sentence

are AFFIRMED.




                                         2